Name: 94/295/EC: Commission Decision of 21 March 1994 amending Decision 93/70/EEC on codification for the message Animo
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  information and information processing;  agricultural policy;  information technology and data processing;  trade policy;  agricultural activity
 Date Published: 1994-05-25

 Avis juridique important|31994D029594/295/EC: Commission Decision of 21 March 1994 amending Decision 93/70/EEC on codification for the message Animo Official Journal L 130 , 25/05/1994 P. 0043 - 0063 Finnish special edition: Chapter 3 Volume 57 P. 0134 Swedish special edition: Chapter 3 Volume 57 P. 0134 COMMISSION DECISION of 21 March 1994 amending Decision 93/70/EEC on codification for the message Animo (94/295/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable to intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 (3) thereof, Whereas, to ensure that the Animo message is immediately understood, the Commission specified the codes to be used for a number of animals and products in Decision 93/70/EEC (3); Whereas in the light of point (b) of Article 11 (4) of Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (4), as last amended by Directive 92/118/EEC, and of Article 4 (3) of Commission Decision 93/13/EEC of 22 December 1992 laying down the procedures for veterinary checks at Community border inspection posts on products from third countries (5), as amended by Decision 94/43/EC (6), and of point (b) of Article 1 (3) and the fourth indent of point (d) of Article 3 of Commission Decision 93/14/EEC of 23 December 1992 laying down the methods of veterinary checks for products from third countries in free zones and free warehouses, in customs warehouses, as well as during the time of transport from one third country to another via the Community (7), Decision 93/70/EEC should be completed by codes for certain products; Whereas the fact that certain products are included in the codification does not mean that a message has to be sent by means of the computerized Animo network; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/70/EEC is amended in accordance with the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 25, 2. 2. 1993, p. 34. (4) OJ No L 373, 31. 12. 1990, p. 1. (5) OJ No L 9, 15. 1. 1993, p. 33. (6) OJ No L 23, 28. 1. 1994, p. 33. (7) OJ No L 9, 15. 1. 1993, p. 42. ANNEX The Annex to Decision 93/70/EEC is amended as follows: 1. In the title, the words, 'NAMES AND NUMBERS OF THE GOODS TO BE USED FOR THE ANIMO MESSAGE' are replaced by: 'PART ONE: NAMES AND NUMBERS OF THE LIVE ANIMALS TO BE USED FOR THE ANIMO MESSAGE'. 2. In the second footnote, the words 'quails, pigeons, pheasants and partridges' are deleted. 3. The headings in the Annex 'ANIMAL WASTE (2) (CN code 0511)' and 'GLANDS AND ORGANS (3) (CN code 0510)', and the associated footnotes (2) and (3), are deleted. 4. The following Part Two is added: 'PART TWO: NAMES AND NUMBERS OF THE PRODUCTS TO BE USED FOR THE ANIMO MESSAGE TITLE I MAIN PRODUCT CATEGORIES I. Fresh meat of domestic species and game, including offal and blood for human consumption. II. Meat products and other products of animal origin for human consumption. III. Liquid milk. IV. Milk products. V. Fishery products for human consumption. VI. Eggs for consumption - egg products - products produced by bees. VII. Snails and frogs' legs. VIII. Hides or skins of hoofed animals, wool, hair, bristles, feathers, down, or parts of feathers, game trophies. IX. Bones, horns, hooves and their by-products (gelatins) other than meals. X. Blood, blood products, amniotic fluid for use in the pharmaceutical industry or for technical use other than in animal feedingstuffs - pathogenic agents. XI. Other animal waste: high-risk untreated matter - low-risk raw materials for the pharmaceutical industry, or technical use or for use in feedingstuffs. XII. Petfoods - processed animal protein for use in feedingstuffs (meals and greaves). XIII. Liquid manure for use as fertilizer. XIV. Small consignments of products for private individuals - products in the possession of the travelling public - commercial samples. XV. Fresh meat for exhibition purposes, specific study or analysis. XVI. Fresh meat and meat products supplied exclusively to international organizations. TITLE II PRODUCT CLASSIFICATION CHAPTER I FRESH MEAT OF DOMESTIC SPECIES AND GAME, INCLUDING OFFAL AND BLOOD FOR HUMAN CONSUMPTION 1. Distribution of the fresh meats according to the species: (a) fresh meat of solipeds (b) fresh meat of bovine animals (c) fresh pigmeat (d) fresh sheepmeat (e) fresh goatmeat (f) meat of farmed game (g) meat of wild game (h) fresh poultrymeat (i) farmed rabbit meat (j) other meat 2. Codes for fresh meats: (a) Fresh meat of solipeds (i) Carcases (CN code 0205) - whole carcases 31.01.01.01 - half carcases 31.01.01.02 - quarters 31.01.01.03 (ii) Cuts of meat (CN code 0205) - half carcases cut into no more than three pieces 31.01.03.01 - cuts 31.01.03.02 - boned meat 31.01.03.03 - meat in pieces of less than 100 g 31.01.03.04 - minced meat 31.01.03.05 - meat preparations 31.01.03.06 - mechanically separated meat 31.01.03.07 - edible raw fats 31.01.03.08 (iii) Offal (CN code 0206) - hearts 31.01.02.01 - diaphragmatic muscles 31.01.02.02 - masseter muscles 31.01.02.03 - tongues 31.01.02.04 - minced offal 31.01.02.05 - preparations containing offal 31.01.02.06 - whole livers 31.01.02.07 - sliced livers 31.01.02.08 - brains and other nervous tissue (spinal cord) 31.01.02.10 - blood 31.01.02.12 - other offal 31.01.02.99 (b) Fresh meat of bovine animals (i) Carcases (CN codes 0201 and 0202) - whole carcases 31.02.01.01 - half carcases 31.02.01.02 - quarters 31.02.01.03 (ii) Cuts of meat (CN codes 0201 and 0202) - half carcases cut into no more than three pieces 31.02.03.01 - cuts 31.02.03.02 - boned meat 31.02.03.03 - meat in pieces of less than 100 g 31.02.03.04 - minced meat 31.02.03.05 - meat preparations 31.02.03.06 - mechanically separated meat 31.02.03.07 - edible raw fats (CN code 1502) 31.02.03.08 (iii) Offal (CN code 0206) - hearts 31.02.02.01 - diaphragmatic muscles 31.02.02.02 - masseter muscles 31.02.02.03 - minced offal 31.02.02.04 - preparations containing offal 31.02.02.05 - tongues 31.02.02.06 - whole livers 31.02.02.07 - sliced livers 31.02.02.08 - thymus 31.02.02.09 - brains and other nervous tissue (spinal cord) 31.02.02.10 - blood 31.02.02.12 - other offal 31.02.02.99 (c) Fresh pigmeat (i) Carcases (CN code 0203) - whole carcases 31.03.01.01 - half carcases 31.03.01.02 - quarters 31.03.01.03 (ii) Cuts of meat (CN code 0203) - half carcases cut into no more than three pieces 31.03.03.01 - cuts 31.03.03.02 - boned meat 31.03.03.03 - meat in pieces of less than 100 g 31.03.03.04 - minced meat 31.03.03.05 - meat preparations 31.03.03.06 - mechanically separated meat 31.03.03.07 - edible raw fats (CN code 1502) 31.03.03.08 (iii) Offal (CN code 0206) - hearts 31.03.02.01 - diaphragmatic muscles 31.03.02.02 - masseter muscles 31.03.02.03 - minced offal 31.03.02.04 - preparations containing offal 31.03.02.05 - tongues 31.03.02.06 - whole livers 31.03.02.07 - sliced livers 31.03.02.08 - brains and other nervous tissue (spinal cord) 31.03.02.10 - blood 31.03.02.12 - other offal 31.03.02.99 (d) Fresh sheepmeat (i) Carcases (CN code 0204) - whole carcases 31.04.01.01 - half carcases 31.04.01.02 - quarters 31.04.01.03 (ii) Cuts of meat (CN code 0204) - half carcases cut into no more than three pieces 31.04.03.01 - cuts 31.04.03.02 - boned meat 31.04.03.03 - meat in pieces of less than 100 g 31.04.03.04 - minced meat 31.04.03.05 - meat preparations 31.04.03.06 - mechanically separated meat 31.04.03.07 - edible raw fats (CN code 1502) 31.04.03.08 (iii) Offal (CN code 0206) - hearts 31.04.02.01 - diaphragmatic muscles 31.04.02.02 - masseter muscles 31.04.02.03 - minced offal 31.04.02.04 - preparations containing offal 31.04.02.05 - tongues 31.04.02.06 - whole livers 31.04.02.07 - sliced livers 31.04.02.08 - thymus 31.04.02.09 - brains and other nervous tissue (spinal cord) 31.04.02.10 - blood 31.04.02.12 - other offal 31.04.02.99 (e) Fresh goatmeat (i) Carcases (CN code 0204) - whole carcases 31.05.01.01 - half carcases 31.05.01.02 - quarters 31.05.01.03 (ii) Cuts of meat (CN code 0204) - half carcases cut into no more than three pieces 31.05.03.01 - cuts 31.05.03.02 - boned meat 31.05.03.03 - meat in pieces of less than 100 g 31.05.03.04 - minced meat 31.05.03.05 - meat preparations 31.05.03.06 - mechanically separated meat 31.05.03.07 - edible raw fats (CN code 1502) 31.05.03.08 (iii) Offal (CN code 0206) - hearts 31.05.02.01 - diaphragmatic muscles 31.05.02.02 - masseter muscles 31.05.02.03 - minced offal 31.05.02.04 - preparations containing offal 31.05.02.05 - tongues 31.05.02.06 - whole livers 31.05.02.07 - sliced livers 31.05.02.08 - brain and other nervous tissue (spinal cord) 31.05.02.10 - blood 31.05.02.12 - other offal 31.05.02.99 (f) Meat of farmed game (CN code 0208) (i) Small feathered game (farmed) - quails 31.10.01.01 - pheasants 31.10.01.02 - partridges 31.10.01.03 - flightless birds (ratites) 31.10.01.04 - other small feathered game (farmed) 31.10.01.99 (ii) Large game and leporidae (farmed) - wild boars 31.11.01.01 - deer 31.11.01.02 - antelopes 31.11.01.03 - other large game (farmed) 31.11.01.99 - leporidae 31.11.01.04 (g) Meat of wild game (CN code 0208) (i) Small feathered game (wild) - quails 31.10.02.01 - pheasants 31.10.02.02 - partridges 31.10.02.03 - flightless birds (ratites) 31.10.02.04 - other small feathered game (wild) 31.10.02.99 (ii) Large game and leporidae (wild) - wild boars 31.11.02.01 - deer 31.11.02.02 - antelopes 31.11.02.03 - other large game (wild) 31.11.02.99 - leporidae 31.11.02.04 (h) Fresh poultrymeat (CN code 0207) (i) Hens and chickens - completely eviscerated carcases 31.12.01.01 - partially eviscerated carcases 31.12.01.02 - carcases where evisceration was deferred 31.12.01.03 - cuts 31.12.01.04 - boned 31.12.01.05 - meat preparations 31.12.01.06 - mechanically separated meat 31.12.01.07 - livers 31.12.01.08 - other offal 31.12.01.99 (ii) Turkeys - completely eviscerated carcases 31.12.02.01 - partially eviscerated carcases 31.12.02.02 - carcases where evisceration was deferred 31.12.02.03 - cuts 31.12.02.04 - boned 31.12.02.05 - meat preparations 31.12.02.06 - mechanically separated meat 31.12.02.07 - livers 31.12.02.08- other offal 31.12.02.99 (iii) Guinea fowl - completely eviscerated carcases 31.12.03.01 - partially eviscerated carcases 31.12.03.02 - carcases where evisceration was deferred 31.12.03.03 - cuts 31.12.03.04 - boned 31.12.03.05 - meat preparations 31.12.03.06 - mechanically separated meat 31.12.03.07 - livers 31.12.03.08 - other offal 31.12.03.99 (iv) Ducks and geese - completely eviscerated carcases 31.12.04.01 - partially eviscerated carcases 31.12.04.02 - carcases where evisceration was deferred 31.12.04.03 - cuts 31.12.04.04 - boned 31.12.04.05 - meat preparations 31.12.04.06 - mechanically separated meat 31.12.04.07 - livers 31.12.04.08 - foie gras 31.12.04.09 - gizzards 31.12.04.10 - other offal 31.12.04.99 (i) Farmed rabbit meat (CN code 0208 10) 31.13. (j) Other meat (CN code 0208 90) - of marine mammals 31.19.01 - of reptiles 31.19.02 - of insects 31.19.03 - other 31.19.99 CHAPTER II MEAT PRODUCTS AND OTHER PRODUCTS OF ANIMAL ORIGIN FOR HUMAN CONSUMPTION 1. Breakdown of the various categories of meat products (a) Raw cured pigmeat (smoked or otherwise) (b) Other raw cured meats (smoked or otherwise) (c) Stomachs, bladders and intestines, cleaned, salted, dried or heated (d) Other products, dried, salted or marinated (smoked or otherwise) (e) Preserved meat: FO & ge; 3 (with or without vegetables) (f) Preserved meat: FO < 3, pasteurized (at least 70 °C at centre) (g) Semi-preserved meat: FO < 3, unpasteurized (h) Semi-preserved meat subjected to the treatment referred to in Article 4 (a) (ii) of Council Directive 80/215/EEC (i) Other culinary preparations and wrapped meat products, cooked or precooked and preserved by cold (j) Meat extracts (k) Rendered animal fats (bones included) (l) Processed animal protein 2. Codes of meat products (a) Raw cured pigmeat (smoked or otherwise) (CN codes 0201 and 1601) (i) short maturation (< 9 months) - boned hams 31.17.01.03 - hams with bone-in 31.17.02.03 - shoulders 31.17.03.03 - sausages (including mixtures) (CN code 1601) 31.17.04.03 (ii) long maturation (& ge; 9 months) - boned hams 31.17.11.03 - hams with bone in 31.17.12.03 - shoulders 31.17.13.03 - sausages (including mixtures) (CN code 1601) 31.17.14.03 (b) Other cured raw meats (smoked or otherwise) (CN codes 0210 and 1601) of: - solipeds 31.17.05.01 - bovine animals 31.17.05.02 - sheep 31.17.05.04 - goats 31.17.05.05 - feathered farmed game 31.17.05.06 - farmed wild boar 31.17.05.07 - other farmed game 31.17.05.08 - feathered wild game 31.17.05.10 - wild boar 31.17.05.11 - other wild game 31.17.05.12 - poultry 31.17.05.13 - rabbit 31.17.05.14 - other species 31.17.05.15 (c) Stomachs, bladders and intestines, cleaned, salted, dried or heated - bovine animals 31.17.15.02 - pigs 31.17.15.03 - sheep 31.17.15.04 - goats 31.17.15.05 - other species 31.17.15.09 (d) Other products, dried, salted or marinated (smoked or otherwise) (CN codes 0210 and 1601) of: - solipeds 31.17.06.01 - bovine animals 31.17.06.02 - pigs 31.17.06.03 - sheep 31.17.06.04 - goats 31.17.06.05 - feathered farmed game 31.17.06.06 - farmed wild boar 31.17.06.07 - other farmed game 31.17.06.08 - feathered wild game 31.17.06.10 - wild boar 31.17.06.11 - other farmed game 31.17.06.12 - poultry 31.17.06.13 - rabbit 31.17.06.14 - other species 31.17.06.15 (e) Preserved meat FO & ge; 3 (with or without vegetables) (CN code 1602) - corned beef 31.15.07.01 - other culinary preparations containing only beef or veal 31.15.07.02 - ham (pork) 31.15.07.03 - shoulder of pork 31.15.07.04 - patÃ ©s made only with pigmeat 31.15.07.05 - patÃ ©s made only with pigmeat and beef or veal 31.15.07.06 - patÃ ©s made with pigmeat and poultrymeat 31.15.07.07 - patÃ ©s made with pigmeat and rabbit meat 31.15.07.08 - patÃ ©s and pies made with pigmeat and game 31.15.07.09 - other patÃ ©s made with pigmeat 31.15.07.10 - other culinary preparations containing pigmeat 31.15.07.11 - foie gras (poultry) 31.15.07.12 - culinary preparations containing only poultrymeat 31.15.07.13 - other preserves containing only poultrymeat 31.15.07.14 - culinary preparations containing only rabbit meat 31.15.07.15 - culinary preparations containing only game 31.15.07.16 - other preserved meat FO & ge; 3 31.15.07.99 (f) Semi-preserved meat FO < 3 pasteurized (at least 70 °C at centre) (CN code 1602) - ham (pork) 31.15.08.03 - shoulder of pork 31.15.08.04 - other semi-preserved pigmeat 31.15.08.11 - Semi-preserved beef and veal 31.15.08.01 - foie gras (poultry) 31.15.08.12 - other semi-preserved poultrymeat 31.15.08.14 - other semi-preseved meat of other species or more than one species 31.15.08.99 (g) Semi-preserved meat FO < 3 unpasteurized (less than 70 °C at centre) (CN code 1602) - beef or veal 31.15.09.02 - pigmeat 31.15.09.03 - poultrymeat 31.15.09.12 - other 31.15.09.99 (h) Semi-preserved meat having undergone the treatment referred to in Article 4 (a) (ii) of Council Directive 80/215/EEC (CN code 1602) - pigmeat only 31.15.10.03 - pigmeat with other meat 31.15.10.99 (i) Culinary preparations and other wrapped meat products, cooked or precooked and preserved by cold (CN code 1602) (i) having undergone a heat treatment of at least 70 °C at centre - cooked dishes containing meat 31.18.01.01 - other cooked dishes 31.18.01.02 - sausages 31.18.01.03 - other cooked or precooked meat products 31.18.01.99 (ii) having undergone a heat treatment below 70 °C at centre - cooked dishes containing meat 31.18.02.01 - other cooked dishes 31.18.02.02 - sausages 31.18.02.03 - other cooked or precooked meat products 31.18.02.99 (j) Meat extracts (CN code 1603) 31.15.12.00 (k) Rendered animal fats (bones included) - edible tallow (1) (CN code 1502) 31.16.02.01 - refinable tallow (1) (CN code 1502) 31.16.02.02 - edible lard (2) (CN code 1501) 31.16.01.01 - refinable lard (2) (CN code 1501) 31.16.01.02 - other edible animal fats (CN code 1506) 31.16.99.01 - other refinable animal fats (CN code 1506) 31.16.99.02 (l) Processed animal protein (CN code 0210 90) - powdered backfat 31.15.13.01 - flours of meat 31.15.13.02 - greaves 31.15.13.03 CHAPTER III LIQUID MILK 1. The various categories of milk: (a) Raw milk for direct consumption (b) Raw milk for the dairy industry (c) Thermized milk (d) Heat-treated milk (e) Liquid milk not for human consumption 2. Codes for milks (a) Raw milk for direct consumption (CN code 0401) - cow's 33.01.01.01 - buffalo 33.01.01.02 - sheep's 33.01.01.03 - goat's 33.01.01.04 (b) Raw milk for the dairy industry (CN code 0401) - cow's 33.01.02.01 - buffalo 33.01.02.02 - sheep's 33.01.02.03 - goat's 33.01.02.04 (c) Thermized milk (CN code 0401) - cow's 33.01.03.01 - buffalo 33.01.03.02 - sheep's 33.01.03.03 - goat's 33.01.03.04 (d) Heat-treated milk (CN code 0401) - pasteurized cow's milk 33.01.04.01 - other pasteurized milk 33.01.04.09 - UHT milk 33.01.04.10 - sterilized milk 33.01.04.11 - concentrated milk 33.01.04.12 (e) Liquid milk not for human consumption (CN code 0401) - colostrum 33.01.09.01 - other liquid milk 33.01.09.99 CHAPTER IV MILK PRODUCTS 1. Breakdown of the various categories of milk products (a) Heat-treated milk products (b) Raw milk products (c) Other milk products (d) Products from milk not for human consumption 2. Codes for products containing milk (a) Heat-treated milk products (for human consumption) (i) Cream, butter, flavoured, jellied, frozen and fermented milk, (CN codes 0401, 0402, 0403 and 0405) - creams (pasteurized) UHT (sterilized) 33.02.01.00 - butters (pasteurized) 33.03.04.01 - yoghurts 33.03.01.01 - other fermented milk 33.03.09.01 - flavoured milk 33.03.05.01 - jellied or acidified milks or milk desserts 33.03.10.01 - ices and dairy ice-creams 33.03.11.01 (ii) Other liquid products (CN codes 0403 and 0404) - whey from bovine animals or buffalo 33.03.03.01 - whey from sheep or goats 33.03.13.01 - buttermilk from bovine animals or buffalo 33.03.14.01 - buttermilk from sheep or goats 33.03.24.01 (iii) Powdered products (CN codes 0402, 0403 and 0404 and 1702, 3502 and 3504) - milk powder or powdered milk 33.03.02.01 - milk-based powdered compounds 33.03.02.02 - powdered whey and derivatives 33.03.02.03 - powdered buttermilk and derivatives 33.03.02.04 - casein, caseinates and other protein fractions 33.03.02.05 - other powdered milk products 33.03.02.09 (iv) Cheeses (CN code 0406) - fresh cheese of cow's milk 33.04.01.01 - fresh cheese of buffalo milk 33.04.01.02 - fresh cheese of sheep's milk 33.04.01.03 - fresh cheese of goat's milk (and mixtures) 33.04.01.04 - soft cheese of cow's milk 33.04.02.01 - soft (or pasta filata) cheese of buffalo milk 33.04.02.02 - soft cheese of sheep's milk 33.04.02.03 - soft cheese of goat's milk (and mixtures) 33.04.02.04 - hard cheese of cow's milk 33.04.03.01 - hard cheese of buffalo milk 33.04.03.02 - hard cheese of sheep's milk 33.04.03.03 - hard cheese of goat's milk (and mixtures) 33.04.03.04 - cheese of milk of other species 33.04.09 - long-maturing cheese 33.04.04 - processed cheese 33.04.05 (v) Dairy spreads 33.04.06.00 (b) Products containing raw milk (for human consumption) (i) Cream, butter, aromatized, jellied, frozen or fermented milk (CN codes 0401, 0402, 0403 and 0405) - cream 33.02.02.00 - butter 33.03.04.02 - yoghurt 33.03.01.02 - other fermented milk 33.03.09.02 - flavoured milk 33.03.05.02 - acidified milk, junket or milk desserts 33.03.10.02 - ices and dairy ice-creams 33.03.11.02 (ii) Other liquid products (CN codes 0403 and 0404) - whey 33.03.03.02 - buttermilk 33.03.14.02 (iii) Cheese (CN code 0406) - fresh cheese of cow's milk 33.04.11.01 - fresh cheese of buffalo milk 33.04.11.02 - fresh cheese of sheep's milk 33.04.11.03 - fresh cheese of goat's milk (and mixtures) 33.04.11.04 - soft cheese of cow's milk 33.04.12.01 - soft (or pasta filata) cheese of buffalo milk 33.04.12.02 - soft cheese of sheep's milk 33.04.12.03 - soft cheese of goat's milk (and mixtures) 33.04.12.04 - hard cheese of cow's milk 33.04.13.01 - hard cheese of buffalo milk 33.04.13.02 - hard cheese of sheep's milk 33.04.13.03- hard cheese of goat's milk (and mixtures) 33.04.13.04 - cheese of milk of other species 33.04.19 - long-maturing cheeses 33.04.14 (iv) Dairy spreads 33.04.16 (c) Other milk products (for human consumption) - ricotta 33.09.01 - milk flakes 33.09.02 - other milk products 33.09.99 (d) Products containing milk not for human consumption (Council Directive 92/118/EEC) (i) Liquids (CN codes 0403 and 0404) - liquid whey 33.10.01.01 - liquid buttermilk 33.10.01.02 - other liquid products 33.10.01.99 (ii) powdered (CN codes 0402, 0403 and 0404 - 1702 - 3502 and 3504) - milk powder or powdered milk 33.10.02.01 - milk-based powdered compounds 33.10.02.02 - powdered whey and derivatives 33.10.02.03 - powdered buttermilk and derivatives 33.10.02.04 - csein, caseinates and other protein fractions 33.10.02.05 - other powdered milk products 33.10.02.99 CHAPTER V FISHERY PRODUCTS FOR HUMAN CONSUMPTION 1. Breakdown of fishery products A. Fish, livers and roe B. Crustaceans C. Molluscs D. Other aquatic invertebrates E. Other fishery products 2. Codes for fishery products A. Fish, livers and roe (a) Live fish for immediate human consumption (CN codes 0301 91 00 to 0301 91 99) - sensitive fish species (3) 32.01.11 - non-sensitive fish species (3) 32.01.12 (b) Whole or gutted fish, heads off or on, fresh, chilled or frozen (CN codes 0302 11 00 to 0302 69 97 and 0303 10 00 to 0303 79 97) - chilled 32.01.21 - frozen 32.01.31 (c) Fillets, slices or pulp of fresh, chilled or frozen fish (CN code 0304 10 11 to 0304 90 97) - chilled 32.01.22 - frozen 32.01.32 (d) Raw fillets of fish, breaded or in sauce, and frozen (CN codes 1604 12 10 and 1604 19 91) 32.01.35 (e) Fish and fillets of dried fish, whether or not salted (CN codes 0305 51 to 0305 59 90) 32.01.40 (f) Fish and fillets thereof not dried, salted or in brine (CN codes 0305 30 and 0305 61 00 to 0305 69 90) 32.01.50 (g) Smoked fish and fillets thereof (CN code 0305 41 00 to 0305 49 90) 32.01.60 (h) Canned fish (FO & ge; 3,00) (CN code 1604 11 00 to 1604 20 90) 32.01.80 (i) Fish, livers and roe - fresh or chilled (CN code 0302 70 00) 32.02.21 - frozen (CN code 0303 80 00) 32.02.31 - dried, whether or not smoked (CN code 0305 20 00) 32.02.40 - salted or in brine, whether or not smoked (CN code 0305 20 00) 32.02.50 - caviare (in airtight containers) (CN code 1604 30 10) 32.02.95 - caviare substitutes (in airtight containers) (CN code 1604 30 90) 32.02.96 - other preserved or semi-preserved fish livers and roe 32.02.97 B. Crustaceans (CN codes 0306 and 1605) (a) Live crustaceans for immediate human consumption - sensitive crustacean species (3) 32.10.11 - non-sensitive crustacean species (3) 32.10.12 (b) Raw crustaceans, whole or in pieces - chilled 32.10.21 - frozen 32.10.31 (c) Cooked crustaceans, in shell - chilled 32.10.23 - frozen 32.10.33 (d) Cooked crustaceans, not in shell - chilled 32.10.24 - frozen 32.10.34 (e) Canned crustaceans 32.10.80 C. Molluscs (CN codes 0307 and 1605) (a) Live molluscs for immediate human consumption - sensitive species of molluscs (3) 32.20.11 - non-sensitive species of molluscs (3) 32.20.12 (b) Raw molluscs, whole - chilled 32.20.21 - frozen 32.20.31 (c) Raw molluscs, not in shell - chilled 32.20.22 - frozen 32.20.32 (d) Cooked molluscs, whole - chilled 32.20.23 - frozen 32.20.33 (e) Cooked molluscs, not in shell - chilled 32.20.24 - frozen 32.20.34 (f) Dried molluscs, whether or not smoked 32.20.40 (g) Salted or marinated molluscs, whether or not smoked 32.20.50 (h) Canned molluscs 32.20.80 D. Other aquatic invertebrates (CN codes 0307 99 90 and 1605) (a) Other live aquatic invertebrates for immediate human consumption 32.30.11 (b) Other raw aquatic invertebrates, whole or in pieces - chilled 32.30.21 - frozen 32.30.31 (c) Other dried aquatic invertebrates, whether or not smoked 32.30.40 (d) Other aquatic invertebrates, salted or pickled, whether or not smoked 32.30.50 (e) Other canned aquatic invertebrates (FO & ge; 3) (CN code 1605 90 90) 32.30.80 E. Other fishery products (a) Flours, meals and pellets fit for human consumption - of fish (CN code: 0305 10 00) 32.01.70 - of crustaceans (CN code 0306 19-0306 29) 32.10.70 - of molluscs and other aquatic invertebrates (CN code 0307 60 00) 32.40.70 (b) Fish protein in gel form (Surimi) (CN code 1604 20 05) - chilled 32.01.92 - frozen 32.01.93 (c) Cooked or precooked culinary preparations (CN codes 1604 and 1605) (i) of fish - chilled 32.01.26 - frozen 32.01.36 (ii) of crustaceans - chilled 32.10.26 - frozen 32.10.36 (iii) of molluscs - chilled 32.20.26 - frozen 32.20.36 (iv) mixed - chilled 32.40.26 - frozen 32.40.36 (d) Extracts and juices (CN code 1603 00) - of fish 32.01.94 - of crustaceans 32.10.94 - of molluscs 32.20.94 - of other aquatic invertebrates 32.30.94 3. Codes for species of fish, crostaceans, molluscs and other aquatic invertebrates. A. Fish Trout (Salmo gairdneri) 01 Salmon (Salmo salar) 02 Other salmonids 03 Carp (Cyprinus carpio) 04 Pike (Esox lucius) 05 Other fresh water fish 09 Halibut (Reinhardtius spp. - Hippoglossus spp.) 10 Plaice carrelets (Pleuronectes platessa) 11 Sole (Solea spp.) 12 Other flat fish 19 White tuna or albacore (Thunnus alalunga) 20 Yellow-finned tuna (Thunnus albacares) 21 Skipjack or striped-belly tuna (Euthynnus pelamis) 22 Other fish of the genus Thunnus and Euthynnus 29 Herring (Clypea spp.) 30 Cod (Gadus spp.) 31 Sardine, sardinellas, sprats (Sardina spp. - Sardinella spp. - Sprattus) 32 Haddock (Melanogrammus aeglefinus) 33 Saithe (Pollachius virens) 34 Mackerel (Scomber spp.) 35 Shark (all species) 36 Ray (Raja spp.) 37 Sturgeon (Acipenser spp.) 40 Eel (Anguilla spp.) 41 Atlantic catfish (Anarhichas lupus) 42 Seabass (Dicentrarchus spp.) 43 Whiting (Merlangus merlangus) 44 Blue whiting (Gadus poutassou) 45 Ling (Molva spp.) 46 Alaska pollack and green pollack (Theragra chalcogramma - Pollachius) 47 Marlin (Makaira spp.) 48 Portuguese dogfish (Centroscymnus coelolepis) 50 Anchovy (Engraulis spp.) 51 Sea-bream (Dentex dentex - Pagellus spp.) 52 Hake (Merluccius spp.) 53 Pomfret (Brama spp.) 54 Anglerfish (Lophius spp.) 55 Fish of the species 'Orcynopsis unicolor' 56 Norway haddock or redfish (Sebastes spp.) 57 Fish of the species 'Boreogadus Saida' 58 Scabbardfish (Lepidopus caudatus - Aphanopus carbo) 60 Swordfish (Xiphias gladius) 61 Horse mackerel (Caranx trachurus - Trachurus) 62 Poisonous fish (Directive 91/493/EEC, Article 5) 63 Other fish 69 B. Crustaceans Crayfish 70 American/European lobster 71 Edible crabs 72 Other crabs 73 Freshwater crayfish 74 Norway lobster 75 Shrimps 76 Other crustaceans 79 C. Molluscs Oysters of the genus Ostrea 80 Other oysters 81 Scallops or variegated scallops 82 Other pectinidae 83 Mussels 84 Cuttlefish 85 Squid 86 Octopus 87 Marine gastropods 88 Other molluscs 89 D. Other aquatic invertebrates Sea urchins 90 Other echynoderms 91 Tunicates 92 Other aquatic invertebrates 99 CHAPTER VI EGGS FOR CONSUMPTION - EGG PRODUCTS - PRODUCTS PRODUCED BY BEES 1. Breakdown of eggs for consumption - egg products - products produced by bees (a) Eggs for consumption (b) Heat-treated egg products (c) Not heat-treated egg products (d) Products produced by bees 2. Codes for eggs for consumption, egg products and products produced by bees (a) Eggs for consumption (CN code 0407) - of chickens 34.01.01 - of other species 34.01.09 (b) Heat-treated egg products (CN code 0408) - in liquid form 34.02.01 - dried 34.02.02 - coagulated 34.02.03 - crystallized 34.02.04 (c) Not heat-treated egg products 34.03.01 (d) Products produced by bees (CN codes 0409 and 0410) (i) For human consumption - honey 39.01.01.01 - wax 39.01.02.01 - royal jelly 39.01.03.01 - pollen 39.01.04.01 - honey products 39.01.05.01 - other 39.01.99.01 (ii) For use exclusively in bee-keeping - honey 39.01.01.02 - wax 39.01.02.02 - royal jelly 39.01.03.02 - pollen 39.01.04.02 - honey products 39.01.05.02 - propolis 39.01.06.02 - other 39.01.99.02 (iii) For industrial use - honey 39.01.01.03 - wax (and also CN code 1521) 39.01.02.03 - royal jelly 39.01.03.03 - pollen 39.01.04.03 - honey products 39.01.05.03 - propolis 39.01.06.03 - other 39.01.99.03 CHAPTER VII SNAILS AND FROGS' LEGS (a) Snails (CN code 0307 60) - live 39.22.01.01 - chilled or frozen 39.22.01.02 - preserved (heat treatment FO & ge; 3,00) 39.22.01.03 (b) Other land gastropods (CN code 0307 99) - live 39.22.99.01 - chilled or frozen 39.22.99.02 - preserved (head treatment FO & ge; 3,00) 39.22.99.03 (c) Frogs' legs (CN code 0208 20)- chilled or frozen 39.21.02 - preserved (heat treatment FO & ge; 3,00) 39.21.03 CHAPTER VIII HIDES OR SKINS OF HOOFED ANIMALS, WOOL, HAIR, BRISTLES, FEATHERS, DOWN OR PARTS OF FEATHERS, GAME TROPHIES 1. Breakdown of hides or skins of hoofed animals, wool, hairs, bristles, feathers, down or parts of feathers, game trophies (a) Raw hides or skins (Directive 64/433/EEC - Directive 72/462/EEC) (b) Treated hides or skins (Directive 92/118/EEC) (c) Wool, hair, horsehair and bristles (d) Feathers, down or parts of feathers (e) Hunting trophies 2. Codes for hides or skins of hoofed animals, wool, hair, bristle, feathers, down or parts of feathers, game trophies (a) Raw hides or skins (Directive 64/433/EEC - Directive 72/462/EEC) (CN codes 4101, 4102 and 4103) - raw hides of bovine animals 43.01.01 - raw sheep skins 43.01.02 - raw goat skins 43.01.03 - raw pig skins 43.01.04 - raw hides of solipeds 43.01.05 - raw hides of other ungulates 43.01.09 (b) Treated hides or skins (Directive 92/118/EEC) (CN codes 4101, 4102 and 4103) - hides of bovine animals 43.02.01 - sheepskins 43.02.02 - goatskins 43.02.03 - pigskins 43.02.04 - hides of solipeds 43.02.05 - hides of others ungulates 43.02.09 (c) Wool, hair, horsehair, bristles (CN codes 0502, 0503 and 5101 to 5105) (i) raw and dry - sheeps's wool 44.01.01 - hair of bovine animals 44.01.02 - badger hair 44.01.03 - horsehair 44.01.04 - pig bristles 44.01.05 - bristles of wild boars 44.01.06 - hair of rodents and other animals 44.01.09 (ii) coloured, heated, boiled or treated - sheeps' wool 44.02.01 - hair of bovine animals 44.02.02 - badger hair 44.02.03 - horsehair 44.02.04 - pig bristles 44.02.05 - bristles of wild boars 44.02.06 - hair of rodents and other animals 44.02.09 (d) feathers, down or parts of feathers (CN code 0505) (i) raw and dry 45.01 (ii) coloured, heated, boiled or treated 45.02 (e) game trophies - untreated 46.01 - treated 46.02 CHAPTER IX BONES, HORNS, HOOVES AND THEIR BY-PRODUCTS (GELATINS) OTHER THAN MEALS 1. Breakdwon of bones, horns, hooves and their by-products (a) Bones/horns/hooves for human or animal consumption (b) Products containing bones/horns/hooves for human or animal consumption (c) Bones/horns/hooves and their by-products for industrial use 2. Codes for bones, horns, hooves and their by-products (a) Bones, horns, hooves and other epidermal growths for human or animal consumption (CN codes 0506 and 0507) - of bovine animals 48.01.01 - of sheep and goats 48.01.02 - of pigs 48.01.03 - of other species 48.01.09 (b) Products containing bones/horn/hooves and other epidermal growths for human or animal consumption (CN codes 1602) - gelatins for use in the food industry 48.01.11 - other products 48.01.19 (c) Bones/horns/hooves or their by-products for industrial use (CN code 3504) - industrial gelatins 48.01.21 - other products 48.01.29 CHAPTER X BLOOD, BLOOD PRODUCTS, AMNIOTIC FLUID FOR USE IN THE PHARMACEUTICAL INDUSTRY OR FOR TECHNICAL USE OTHER THAN IN ANIMAL FEEDINGSTUFFS - PATHOGENIC AGENTS 1. Breakdown of blood and blood products of animal origin (a) Blood and blood products of equine animals (b) Blood and blood products of species other than equine animals (c) Pathogenic agents 2. Codes for blood and blood products of animal origin (a) Blood and blood products of equine animals (i) For use in the pharmaceutical industry (CN code 3002) - whole fresh blood 49.01.01.01 - serum 49.01.01.02 - globular purÃ ©e 49.01.01.03 - amniotic fluid 49.01.01.04 - other products 49.01.01.99 (ii) For technical use in other industries (CN code 511) - whole fresh blood 49.01.02.01 - serum 49.01.02.02 - globular purÃ ©e 49.01.02.03 - amniotic fluid 49.01.02.04 - other products 49.01.02.99 (b) Blood and blood products of species other than equine animals (i) For use in the pharmaceutical industry (CN code 3002) - whole fresh blood 49.01.03.01 - serum 49.01.03.02 - globular purÃ ©e 49.01.03.03 - amniotic fluid 49.01.03.04 - other products 49.01.03.99 (ii) For technical use in other industries (CN code 511) - whole fresh blood 49.01.04.01 - serum 49.01.04.02 - globular purÃ ©e 49.01.04.03 - amniotic fluid 49.01.04.04 - other products 49.01.04.99 (c) Pathogenic agents 49.02. CHAPTER XI OTHER ANIMAL WASTE: HIGH-RISK UNTREATED MATERIAL - LOW-RISK RAW MATERIALS FOR THE PHARMACEUTICAL INDUSTRY, OR TECHNICAL USE OR FOR USE IN FEEDINGSTUFFS 1. Breakdown of other livestock waste (a) High-risk untreated material (b) Low-risk raw materials for the manufacture of pharmaceutical products (other than blood, blood products or amniotic fluid) (c) Raw materials for technical use (other than blood, blood products or amniotic fluid) (d) Low-risk raw materials for use in the manufacture of petfoods 2. Codes for other animal waste (a) High-risk untreated material (CN code 0511) - corpses of dead or still-born animals' foetuses, placentas 48.02.10.01 - corpses of animals that died during transport 48.02.10.02 - other animal corpses 48.02.10.99 - animals slaughtered as part of disease prevention measures 48.02.20.01 - waste of animals presenting signs of transmissible diseases when slaughtered 48.02.20.02 - parts of slaughtered animals not usually submitted for inspection (except: skins, horns, hooves, wool, feathers, blood) 48.02.30.01 - bad meat, fish, food products of animal origin 48.02.30.02 - meat and fish products which are imported from third countries and do not conform to Community legislation 48.02.30.03 - animal waste and products containing residues 48.02.30.04 - fish presenting signs of transmissible diseases 48.02.30.05 (b) Low-risk raw materials for use in the manufacture of pharmaceutical products, other than blood, blood products and amniotic fluid (CN code 3001) - fresh fish offals 50.01.06.01 - hearts of bovine animals 50.01.01.02 - hearts of solipeds 50.01.02.02 - other hearts 50.01.99.02 - intestines of bovine animals 50.01.01.03 - intestines of solipeds 50.01.02.03 - intestines of sheep and goats 50.01.03.03 - intestines of pigs 50.01.04.03 - other intestines 50.01.99.03 - pancreas of bovine animals 50.01.01.04 - pancreas of sheep/goats 50.01.03.04 - pancreas of pigs 50.01.04.04 - spleen of bovine animals 50.01.01.05 - spleen of solipeds 50.01.02.05 - spleen of sheep/goats 50.01.03.05 - spleen of pigs 50.01.04.05 - adrenal glands of bovine animals 50.01.01.06 - adrenal glands of pigs 50.01.04.06 - tonsils of bovine animals 50.01.01.07 - tonsils of sheep and goats 50.01.03.07 - tonsils of pigs 50.01.04.07 - genitals of bovine animals 50.01.01.08 - genitals of sheep/goats 50.01.03.08 - genitals of pigs 50.01.04.08 - thyroid of bovine animals 50.01.01.09 - brains/pituitary gland of pigs 50.01.04.10 - synovial fluid 50.01.10.11 - bovine bile 50.01.01.12 - intestinal mucous membranes or intestinal juices 50.01.10.13 - other lymphoid tissue: - of bovine animals 50.01.01.14 - of sheep and goats 50.01.03.14 - of pigs 50.01.04.14 - other 50.01.10.99 (c) Low-risk raw materials for the manufacture of technical products, with the exception of blood, blood products and amniotic fluid (CN code 0410) - of bovine origin 50.02.01 - from solipeds 50.02.02 - of ovine/caprine origin 50.02.03 - of porcine origin 50.02.04 - from poultry 50.02.05 - from fish 50.02.06 - other 50.02.99 (d) Low-risk raw materials used in the manufacture of pet foods (CN code 0410) (i) Animal waste resulting from fresh meat production - of bovine animals 50.03.01 - of solipeds 50.03.02 - of sheep/goats 50.03.03 - of pigs 50.03.04 - of poultry 50.03.06 - others 50.03.99 (ii) Of aquatic origin - fish caught for flour/meal production 50.03.06.15 - fresh fish waste and offal 50.03.06.01 CHAPTER XII PETFOODS - PROCESSED ANIMAL PROTEIN FOR USE IN FEEDINGSTUFFS (MEALS AND GREAVES) (a) Petfoods (CN code 2309) - frozen, not heat treated 47.01.02.01 - canned (heat treatment Fo & ge; 3,00) 47.01.02.02 - partly wet 47.01.02.03 - dried 47.01.02.04 - from processed skins 47.01.02.05 (b) Processed animal protein for use in feedingstuffs (CN code 2301) - meat meal 47.01.01.01 - fish meal 47.01.01.02 - blood meal 47.01.01.03 - bonemeal 47.01.01.04 - horn meal 47.01.01.05 - hoof meal 47.01.01.06 - feather meal 47.01.01.07 - dried greaves 47.01.01.08 - mixtures of these and other meals 47.01.01.99 CHAPTER XIII LIQUID MANURE FOR USE AS FERTILIZER (a) Processed products containing liquid manure (CN code 3101) 48.15.01 (b) Unprocessed liquid manure (CN code: 3101) - from poultry 48.15.02.01 - from equidae 48.15.02.02 - from other species 48.15.02.09 CHAPTER XIV SMALL CONSIGNMENTS OF PRODUCTS FOR PRIVATE INDIVIDUALS - PRODUCTS IN THE POSSESSION OF THE TRAVELLING PUBLIC - COMMERCIAL SAMPLES (a) Small consignments of products for private individuals 51 (b) Products in the possession of the travelling public 52 (c) Commercial samples 53 CHAPTER XV FRESH MEAT FOR EXHIBITION PURPOSES, SPECIFIC STUDY OR ANALYSIS (a) Fresh meat for exhibition purposes 54 (b) Fresh meat for specific study or analysis 55 CHAPTER XVI FRESH MEAT AND MEAT PRODUCTS SUPPLIED EXCLUSIVELY TO INTERNATIONAL ORGANIZATIONS (a) Fresh meat 61 (b) Meat products 71' (1) of equine, ovine and caprine species (2) of pigs (3) As regards the diseases set out in lists I and II of Annex A of Council Directive 91/67/EEC. (4) As regards the diseases set out in lists I and II of Annex A of Council Directive 91/67/EEC.